Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. The Brief Description of the Drawings notes that Fig 1 shows an SEM after applying conventional flux composition. Thus, Fig. 1 discloses the prior art rather than the inventive concept. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

substantially free" in claims 5 and 10 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While applicant notes that “substantially free” may mean that a component is less than or equal to 5 wt%, for example, or 0 wt% this does not constitute providing a sufficiently definitive definition for what the term “substantially” means.

Claim 11 recites the limitation “wherein the composition essential comprises” in line 1. This is improper grammatically and it is unclear what is meant by this limitation and how essential modifies comprises. “Consisting essentially of” is a commonly used transitional phrase as well as “comprising”, but it is unclear how essential or essentially would modify the meaning of comprising, as comprises or comprising is an open transitional phrase that does not exclude other components or steps. Thus “essential” appears to be an attempt to change the scope of the claim, but it is not clear from the specification what the scope between open and closed would be. 
In the case of “consisting essentially of” the MPEP notes that “absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." (See MPEP 2111.03 for more information on transitional phrases).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN104961357 with provided Espacenet translation) hereinafter Feng
As to claims 1-2 and 5-8, Feng discloses a composite solder composed of 20~98.5% of cerium oxide powder, 0.5~30% of boron oxide powder, 0.5~30% of zinc oxide powder, 0.5~30% of calcium oxide powder and 0.5~10% of Ti powder (Feng, claim 1). 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
 prima facie case that the currently claimed range for Titanium and Zinc Oxide would be obvious in light of the disclosed ranges in Feng. 

As to claim 9, Feng does not explicitly disclose where the particle size of the filler metal is 10 to 200 μm.
Feng does disclose that the particle size of each component is 300-600μm (Feng, claim 1). 
Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (MPEP 2144.05)
Thus, the currently claimed range is obvious in light of the disclosure in Feng.

As to claims 13 and 14, Feng discloses that the composite solder is placed between titanium metal and the K9 glass and the assembled sample is heated in an electric furnace to 200-600 °C.
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for the heat treatment temperature would be obvious in light of the disclosed ranges in Feng. 

Claims 3-4, 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claims 1-2, 5-9 and 13-14 above, and further in view of Becker et al. (US PG Pub 2011/0220617) hereinafter Becker.
As to claims 3-4 and 10-11, Feng does not explicitly disclose where the composition further comprises an amount of 10 to 40 parts of a fluorinated aluminate selected from the group consisting of KAlF, KAlF4, K3AlF6.
	Becker relates to a flux for brazing aluminum (Becker, paragraph [0002]). Becker teaches that it is well known in the art that brazing of aluminum parts can be performed utilizing fluxes based on alkali metal fluoroaluminates (Becker, paragraph [0003]). Becker teaches a basic flux which is a potassium fluoroaluminate flux, where the content of K3AlF6 in said modified flux is equal to or lower than 5% by weight (Becker, claim 9). Becker teaches that the basic flux components are selected from the group KAlF4, K2AlF5, CsAlF4, Cs2AlF5, Cs3AlF6, KZnF3, K2SiF6 (Becker, claim 10). Becker discloses the potassium fluoroaluminate flux comprises 64-95% of the flux (Becker, claim 14). 
	As Feng and Becker both relate flux compositions for brazing materials together it would have been obvious to one of ordinary skill in the art at the time of filing to add KAlF4 an K3AlF6 in an amount of 64-95% of the flux as taught by Becker into the composition disclosed by Feng, thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)). 
Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (MPEP 2144.05)
Thus, the currently claimed range is obvious in light of the disclosure in Becker.

As to claims 15 and 16, Feng does not explicitly disclose an aluminum article where the connection between the parts comprise the composition of claim 1, nor a vehicle comprising said aluminum article.

As Feng and Becker both relate to compositions for brazing materials together, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute an aluminum heat exchanger for a vehicle as taught by Becker into the method of Brazing disclosed by Feng, thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)). 
	
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as noted above, the closest prior art is Feng and Becker. While Feng discloses a composite solder composed of 20~98.5% of cerium oxide powder, 0.5~30% of boron oxide powder, 0.5~30% of zinc oxide powder, 0.5~30% of calcium oxide powder and 0.5~10% of Ti powder (Feng, claim 1), Feng does not disclose the use of a fluorinated aluminate and discloses the use of other additions such as cerium oxide and boron oxide and Feng discloses no reasons to remove those oxides from the brazing material. Thus Feng does not disclose where the composition consists of zinc-based compound, the metal titanium, and fluorinated aluminate. Therefore claim 12 is free from Feng. 
Becker discloses a composition where a basic flux which is a potassium fluoroaluminate flux, where the content of K3AlF6 in said modified flux is equal to or lower than 5% by weight 
While Feng and Becker disclose the individual elements, claim 12, being a closed claim excluding all unrecited elements, does not allow for other additions to the composition. There is no rationale in either Feng or Becker for excluding cerium oxide or boron oxide from the composition in Feng, nor is there a rationale for adding titanium metal to the compositions disclosed in Becker. These pieces of art, taken individually or in combination do not disclose a composition consisting of zinc-based compound, the metal titanium, and fluorinated aluminate. Therefore claim 12 is free from the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733